Citation Nr: 9932827	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating for eczema, currently 
evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for a right knee 
disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran's service-connected eczema is widespread and 
is manifested by dryness and scaling; there is no medical 
evidence of ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations, nor has it been 
shown that the veteran's skin lesions are exceptionally 
repugnant.

2.  The veteran's service-connected right knee disorder is 
manifested by no more than moderate instability or recurrent 
subluxation, arthritic changes shown by X-ray, and range of 
motion from 0 degrees extension to 135 degrees flexion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for the veteran's eczema have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

2.  The schedular criteria for a rating in excess of 30 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5003, 5257, 5260, 5261  
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more severely disabling than reflected by his current 
evaluations.  Therefore, he argues that he is entitled to a 
higher evaluation for both his right knee disability and 
eczema.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



I. Increased Rating for Eczema

Service connection for eczema was established by rating 
decision of August 1957 and a 10 percent evaluation was 
assigned.  The evaluation has increased since that time and 
was finally increased to 30 percent disabling by rating 
decision of March 1996.  This evaluation continues and the 
veteran contends that it does not adequately reflect the 
severity of the disorder. 

The medical evidence here consists of VA examination reports 
and outpatient treatment records.  In May 1998, the veteran 
underwent a VA examination where he complained of chronic 
pruritic dermatitis involving his head, neck, trunk and legs.  
He said his skin had a persistent dry scale.  He used 
hydrocortisone cream, emollients and tar shampoo that were 
partially beneficial.  He also took Benadryl for itching 
which caused problems with drowsiness and urinary retention.  

Upon physical examination, the veteran's scalp and face had 
abundant erythema and dry scale.  This dryness was notable 
also across the veteran's trunk.  The veteran's legs were 
severely dry and scaling.  The examiner diagnosed the veteran 
with chronic widespread eczematous dermatitis.

The Board also considered VA outpatient records here, but 
these records did not contain complaint or treatment of a 
skin disorder.  The records did indicate treatment for 
problems with the veteran's right knee and, as such, will be 
discussed below.

The veteran's eczema has been rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  That 
code provides that a 30 percent evaluation is warranted where 
there is eczema with exudation or itching constant,.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting with systemic or nervous 
manifestations, or exceptionally repugnant.

A careful review of the evidence establishes that the 
veteran's symptomatology is most consistent with the criteria 
for a 30 percent evaluation.  He reports constant itching and 
the VA examiner noted extensive scaling over the trunk, 
head/neck, and extremities.  However, while the veteran's 
symptoms do warrant the 30 percent evaluation, the 
preponderance of the evidence is against a finding of 
entitlement to the 50 percent evaluation.  Specifically, 
there is no evidence of systemic or nervous manifestations of 
the eczema, nor did the examiner note that the veteran's skin 
lesions were exceptionally repugnant.  The examiner noted 
that the eczema was widespread and persistently irritating to 
the veteran but the current 30 percent evaluation 
contemplates extensive lesions and marked disfigurement, 
along with constant itching.  In light of the foregoing, it 
is the decision of the Board that a rating in excess of 30 
percent is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for the veteran's 
skin disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating for a Right Knee Disability

As mentioned above, the veteran contends that his current 30 
percent evaluation does not reflect the severity of the 
symptomatology of his right knee disability.  He has reported 
that he cannot walk very far and that his right knee problem 
has gotten worse in the forty years since leaving service.  
Therefore, he asserts that he is entitled to a higher 
evaluation in this matter.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The veteran was service connected for this disability by 
rating decision dated August 1957.  He was assigned a 10 
percent evaluation at that time.  Currently, his right knee 
disorder is rated as 30 percent disabling and the veteran 
contends his symptomatology is much more severe.

Medical evidence here consists of a VA examination report and 
VA outpatient treatment records.  At his VA examination in 
February 1998, the veteran reported that his knee had 
continued to be symptomatic since service and that his right 
knee joint would pop and crack with movement and that it had 
given way in the past.  The veteran did not describe any 
locking or significant swelling of the joint.  

The examiner noted that the veteran had significant 
functional problems, however these problems were not due to 
the veteran's right knee disability.  Instead, the examiner 
noted that the veteran had significant problems functionally 
due to his limited motion in the spine.  In examination of 
the right knee joint, the veteran had his medial joint line 
surgical line that was well healed and nontender and 
nonattached.  He did not have any swelling or hypertrophy of 
the right knee, although the examiner did note some mild 
visible bony irregularity along the medial joint line, 
nontender to palpation.  His range of motion was 0 to 135 
degrees bilaterally.  He did not express any pain upon motion 
or upon patellar compression.  He did have moderately severe 
subpatellar crepitus palpable, no synovial thickening or 
instability on the right knee could be found.  The veteran 
had some mild disuse atrophy in the right quadriceps but 
clinically he had adequate strength in the right leg and 
could stand and bear full weight.  He could heel and toe walk 
and partially squat.  The veteran was diagnosed with 
postoperative internal derangement of the right knee, 
symptomatic with chondromalacia and degenerative joint 
disease.  The examiner added that, in his best judgment, the 
veteran functional loss in the right knee secondary to pain 
was mild.

Outpatient records from June and August 1998 also describe 
the veteran's problems with his right knee.  In June 1998 the 
veteran was diagnosed right knee problems with crepitus and 
discomfort.  In August 1998, x-rays revealed some narrowing 
of the medial compartment but no spurring or proliferative 
change.  There was minimal periarticular demineralization.  
No definite fusion was demonstrated and the impression was 
worrisome for early arthritic change, perhaps as secondary to 
rheumatoid arthritis.

The veteran's right knee disability has been rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  That code provides a maximum 30 percent 
evaluation if there is severe recurrent subluxation or 
lateral instability.  The most recent VA compensation 
examination found that there was no instability of the knee 
and there is no indication of subluxation.  There is X-ray 
evidence of arthritis but range of motion of the knee was 
reported as essentially normal without any pain on motion.  
While the veteran's knee disorder remains symptomatic and 
productive of some functional impairment, the recent VA 
examiner opined that the overall degree of functional 
impairment was mild.

A veteran who has arthritis and instability of the knee may 
be entitled to a separate rating.  If a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
noncompensable limitation of motion under Diagnostic Code 
5260 or 5261, a separate 10 percent rating is available under 
Diagnostic Code 5003 or 5010.  See VAOPGCPREC 9-98, Fed. Reg. 
63 (1998).  However, in this case, the veteran's right knee 
disability is already rated 30 percent.  The most recent 
examination failed to show any instability and no more than 
mild overall impairment, which clearly does not support a 
rating in excess of 20 percent under Code 5257.  The 
veteran's range of motion was reported as from 0 degrees 
extension to 135 degrees flexion at the last examination, 
showing a 5-degree limitation of motion.  (The standardized 
description of joint measurements is provided in Plate II 
under 38 C.F.R. § 4.71.  Normal extension and flexion of the 
knee is shown to be from 0 to 140 degrees.)   As the veteran 
has limitation of motion with x-ray evidence of arthritis, an 
additional 10 percent evaluation is warranted under the cited 
legal authority.  However, the very slight limitation of 
motion of the knee that has been reported falls far short of 
a rating in excess of 10 percent, under Codes 5260 and 5261.  
Thus, the veteran's current 30 percent rating more than 
adequately compensates for the disability picture that has 
been presented attributable to the service-connected right 
knee.

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, but there is 
no objective evidence of additional functional loss due to 
pain, incoordination on use, weakness or fatigue beyond that 
already contemplated by the schedular diagnostic criteria.  
Specifically, at the 1998 examination, the examiner noted the 
veteran's overall functional loss to be mild.  Range of 
motion was close to normal without pain on motion.  As such, 
the Board is unable to find a basis for assigning a rating in 
excess of 30 percent under these regulatory provisions.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for the veteran's 
right knee disability must also be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra. 

III. Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for these 
injuries.  There is no medical opinion offered advising that 
either of the veteran's service-connected disabilities are 
significantly impacting on his employment.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's eczema is denied.

Entitlement to an evaluation in excess of 30 for the 
veteran's right knee disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

